80107: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32277: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80107


Short Caption:CAPRIATI CONSTR. CORP., INC. VS. YAHYAVI C/W 80821Court:Supreme Court


Consolidated:80107*, 80821Related Case(s):80821, 81911


Lower Court Case(s):Clark Co. - Eighth Judicial District - A718689Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/03/2019 / Mishel, PersiSP Status:Completed


Oral Argument:06/10/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:06/10/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCapriati Construction Corp., Inc.Mark J. Brown
							(Law Offices of Eric R. Larsen)
						David S Kahn
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Eric R. Larsen
							(Law Offices of Eric R. Larsen)
						Mark C. Severino
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentBahram YahyaviDennis M. Prince
							(Prince Law Group)
						Kevin T. Strong
							(Prince Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


11/26/2019Filing FeeFiling Fee due for Appeal. (SC)


11/26/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)19-48399




11/26/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-48402




11/26/2019Filing FeeE-Payment $250.00 from Michael K. Wall. (SC).


11/27/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).19-48513




12/03/2019Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC).


12/03/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC).19-49035




12/18/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-51275




12/19/2019Docketing StatementFiled Docketing Statement Civil Appeals (SC)19-51331




01/02/2020Notice/IncomingFiled Appellant's Errata to Docketing Statement Civil Appeals, Filed December 18, 2019. (SC)20-00089




01/13/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-01596




01/21/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief appendix. (SC).20-02692




01/27/2020Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellant's response is served. Briefing is suspended. (SC).20-03701




02/03/2020Transcript RequestFiled Certificate Re: Transcript of Proceedings (No Transcript of Proceedings Are Being Requested). (SC)20-04674




02/26/2020MotionFiled Appellant's Response to Order to Show Cause. (SC)20-07772




03/05/2020MotionFiled Appellant's Supplemental Response to Order to Show Cause. (SC)20-08912




03/16/2020Order/ProceduralFiled Order Reinstating Briefing. Appellant's Opening Brief and Appendix due: 60 days. (SC).20-10213




03/24/2020MotionFiled Appellant's Motion to Consolidate for a Single Briefing Schedule.  (Nos. 80107/80821). (SC)20-11385




05/14/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing in Docket No. 80821, Consolidating Docket No. 80107 with Docket No. 80821, and Establishing a New Briefing Schedule. This appeal is removed from the settlement program and consolidated with Docket No. 80107.  Appellant: 14 days transcript request; 60 days opening brief. Case Nos. 80107/80821.(SC).20-18499




05/15/2020MotionFiled Appellant's Motion Re: Briefing Schedule.  Nos. 80107/80821. (SC)20-18638




05/19/2020Order/ProceduralFiled Order.  Appellant has filed a motion asking that this court resolve its pending motions to consolidate and for a single briefing schedule.  As the motions were resolved and a new briefing schedule set prior to the filing of appellant's motion, the motion is denied as moot.  Nos. 80107/80821.  (SC)20-19085




06/30/2020Transcript RequestFiled Certificate Re: Transcript of Proceedings (No transcripts requested). Nos. 80107/80821.  (SC)20-24152




07/01/2020MotionFiled Stipulation for Extension of Time to File Opening Brief (First Request).  No. 80107/80821. (SC)20-24493




07/02/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: August 12, 2020.  Nos. 80107/80821. (SC)20-24547




08/12/2020MotionFiled Appellant's Motion for Leave to File an Opening Brief that Exceeds the Word Limit NRAP 32(a)(7)(D).  Nos. 80107/80821. (SC)20-29742




08/12/2020BriefFiled Appellant's Opening Brief.  Nos. 80107/80821. (SC)20-29743




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 1 of 12 - PART 1.  Nos. 80107/80821. (SC)20-29744




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 2 of 12 - PART 1.  Nos. 80107/80821. (SC)20-29749




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 3 of 12 - PART 1.  Nos. 80107/80821. (SC)20-29750




08/12/2020AppendixFiled Appendix to Appellant's to Opening Brief - Vol 5 of 12.  Nos. 80107/80821. (SC)20-29753




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 4 of 12 - PART 1.   Nos. 80107/80821. (SC)20-29754




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 6 of 12.   Nos. 80107/80821. (SC)20-29755




08/12/2020AppendixFiled Appendix to Appellant's to Opening Brief - Vol 7 of 12.   Nos. 80107/80821. (SC)20-29756




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 8 of 12.   Nos. 80107/80821. (SC)20-29757




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 10 of 12.   Nos. 80107/80821. (SC)20-29758




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 11 of 12.   Nos. 80107/80821. (SC)20-29759




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 12 of 12.   Nos. 80107/80821. (SC)20-29760




08/12/2020AppendixFiled Appendix to Appellant's Opening Brief - Vol 9 of 12.   Nos. 80107/80821. (SC)20-29764




08/19/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted. The opening brief was filed on August 12, 2020.  Respondent's answering brief due: September 11, 2020. Nos. 80107/80821.  (SC)20-30555




09/10/2020MotionFiled Stipulation to Extend Deadline for Respondent to File Answering Brief.  (SC)20-33434




09/11/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  October 12, 2020.  (SC)20-33440




09/29/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. Nos. 80107/80821.  (STRICKEN FROM DOCKET NOS. 80107/80821 AND FILED AS A NEW CASE UNDER DOCKET NO. 81911 PER ORDER FILED 10/9/20).  (SC)


10/09/2020Order/ProceduralFiled Order.  The clerk shall strike the second amended notice of appeal filed on September 29, 2020, and file it separately under a new docket number.  Appellant shall have 7 days from the date of this order to remit the filing fee to the clerk of this court.  Nos. 80107/80821.  (SC)20-37123




10/12/2020MotionFiled Respondent Bahram Yahyavi's Motion for Extension of Time to File Answering Brief.  Nos. 80107/80821.  (SC)20-37425




10/14/2020MotionFiled Appellant's Notice of Non-Opposition.  No. 80107/80821. (SC)20-37684




10/22/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have until November 12, 2020, to file and serve the answering brief.  Nos. 80107/80821.  (SC)20-38700




11/12/2020MotionFiled Respondent's Motion to Extend Time to File Answering Brief. Nos. 80107/80821 (SC)20-41425




11/20/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: November 25, 2020.  Nos. 80107/80821 (SC)20-42476




11/25/2020AppendixFiled Appendix to Answering Brief Volume 1.  Nos. 80107/80821. (SC)20-43161




11/25/2020AppendixFiled Appendix to Answering Brief Volume 2.  Nos. 80107/80821. (SC)20-43163




11/25/2020AppendixFiled Appendix to Answering Brief. Volume 3. Nos. 80107/80821.  (SC)20-43166




11/25/2020AppendixFiled Appendix to Answering Brief Volume 4. Nos. 80107/80821. (SC)20-43168




11/25/2020MotionFiled Respondent Bahram Yahyavi's Motion to Exceed Type-Volume Limitation for Answering Brief. Nos. 80107/80821. (SC)20-43175




11/25/2020BriefFiled Bahram Yahyavi's Answering Brief. Nos. 80107/80821. (SC)20-43176




12/03/2020Order/ProceduralFiled Order Granting Motion.  Respondent's motion for leave to file an answering brief in excess of the type-volume limitation is granted.  The answering brief was filed on November 25, 2020.  Appellant shall have until December 28, 2020, to file and serve the reply brief, if deemed necessary.  Nos. 80107/80821.  (SC)20-43839




12/18/2020MotionFiled Stipulation for Extension of Time to File Reply Brief (First Request).  Nos. 80107/80821.  (SC)20-45913




12/21/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: January 27, 2021.  No. 80107/80821. (SC)20-45970




01/27/2021BriefFiled Appellant's Reply Brief.  Nos. 80107/80821.  (SC)21-02545




01/27/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 80107/80821.  (SC)


01/28/2021Notice/IncomingFiled Errata to Appellant's Reply Brief.  Nos. 80107/80821.  (SC)21-02716




05/06/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on June 10, 2021, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Nos. 80107/80821.  (SC)21-13008




05/27/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-15211




06/10/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 80107. (SNP21-RP/LS/AS) (SC)


11/10/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Parraguirre, J. Majority: Hardesty/Parraguirre/Cadish/Silver. Herndon, J., with whom Stiglich and Pickering, JJ., agree, concurring in part and dissenting in part. 137 Nev. Adv. Opn. No. 69. En Banc. Nos. 80107/80821. (SC).21-32277




12/07/2021RemittiturIssued Remittitur. Nos. 80107/80821. (SC).21-34831




12/07/2021Case Status UpdateRemittitur Issued/Case Closed. Nos. 80107/80821. (SC).



Combined Case View